Citation Nr: 0923595	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for recurrent tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1954 to January 
1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision, which denied service 
connection for a bilateral hearing loss disability and 
tinnitus.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is not 
related to a disease or injury to include any acoustic trauma 
in service; hearing loss was not manifest within one year of 
service discharge.

2.  The Veteran's tinnitus is not related to a disease or 
injury to include any acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. § 
1101, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2008).   

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for bilateral 
hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in March 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a February 2008 VA medical 
examination to obtain an opinion as to whether his bilateral 
hearing loss and tinnitus can be directly attributed to 
service.  The VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the results of 
hearing tests performed during his service entrance and 
separation psychical examinations as well as the lack of 
complaints of hearing loss or tinnitus in his service 
treatment records.  The examiner provided a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
During the February 2008 VA examination, the examiner 
addressed how the Veteran's hearing loss affected his daily 
functioning.  The Veteran has not reported there was any 
prejudice caused by a deficiency in the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Further examination or opinion is not needed on the 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus as a result of noise exposure from 
his work as an instrument repairman during service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was diagnosed with bilateral hearing loss at his 
February 2008 VA examination in connection with this claim.  
The Board is satisfied with the evidence of current 
disability.  There is some question as to whether the Veteran 
was diagnosed with tinnitus during the VA examination.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (without a 
current diagnosis of a disability, service connection cannot 
be granted).  Assuming the Veteran has a current diagnosis of 
tinnitus, the Board will assess the issues of incurrence and 
nexus.  

The Veteran claims that his bilateral hearing loss disability 
and tinnitus was caused by inservice noise exposure, 
including occasional aircraft noise.  The Veteran's DD 214 
reflects that he was an instrument repairman.  It is unclear 
from the record whether this service occupation exposed to 
him acoustic trauma.  

The Veteran's service treatment records do not reflect 
complaints, treatment or a diagnosis of bilateral hearing 
loss or tinnitus.  The Veteran's enlistment physical 
examination, dated in July 1954, shows that his hearing was 
15/15 for whispered voice, which is normal.  The Veteran's 
January 1958 separation examination included an audiological 
evaluation for pure tone thresholds.  For service medical 
records prior to November 1967, American Standard Association 
(ASA) units were used to measure hearing loss.  To convert to 
the current system of International Standard Organization 
(ISO) units, which have been used since November 1967 for 
service medical records and since July 1966 for VA records, 
the following formulas are applied: at 500 Hertz add 15 
decibels, at 1000 Hertz add 10 decibels, at 2000 Hertz add 10 
decibels, at 3000 Hertz add 10 decibels, and at 4000 Hertz 
add 5 decibels.  Hence the Veteran's January 1958 audiometric 
readings, converted to ISO units, presented as pure tone 
thresholds were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

0
LEFT
20
10
5

5

The Veteran's pure tone thresholds show normal hearing loss 
in both ears upon service discharge.  See Hensley; and 
38 C.F.R. § 3.385, both supra.  At the separation 
examination, the Veteran also denied any history of hearing 
problems.  

Post-service medical records are confined to the VA 
audiological examination that was performed in February 2008.  
During the examination, the Veteran reported that he was 
exposed to excessive noise as an instrument technician and 
occasionally worked around aircraft noise.  He also reported 
that after service, he became a policeman, performed annual 
qualifications, and denied any history of civilian 
recreational noise exposure.  The audiogram performed in 
association with the examination showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
45
50
LEFT
20
30
40
45
50

Speech audiometry revealed speech recognition ability of 98 
percent in the both ears.  He was diagnosed with normal to 
moderate sensorineural hearing loss in both ears.  After a 
review of the Veteran's claims file, the examiner opined that 
the Veteran's hearing loss and tinnitus were not related to 
service.  He reasoned that the Veteran's hearing was normal 
at separation and there were no complaints of hearing loss or 
tinnitus during service.  

The Board finds that this medical opinion is highly 
probative.  Not only was the claims file reviewed by the 
medical examiner to obtain the medical history of the 
Veteran, but the medical opinion rendered was supported by a 
thorough and well-reasoned rationale for concluding that the 
Veteran's disabilities are not related to service.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Medical evidence is generally required to establish a medical 
diagnosis or opine as to the etiology of a given disability; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he had hearing problems during service.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation"); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
reiterating knowledge and personal observations of witness 
are competent to prove that claimant exhibited certain 
symptoms at particular time following service). Specifically, 
the Board finds the Veteran is competent to attest to his 
observations regarding ringing in his ears.  Layno, supra; 38 
C.F.R. § 3.159(a)(2).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although the Board generally finds that the 
Veteran is competent to provide statements regarding 
experiencing hearing problems in service, he is not credible.  
In fact his assertions are contradicted by the normal hearing 
acuity tests performed during service.  It is also notable 
that he provided a history of not experiencing hearing 
problems during active duty.  In sum, the Board accords the 
veteran's arguments limited probative value.  Buchanan, 
supra.  

The weight of the evidence is against a finding that the 
Veteran's bilateral hearing loss and tinnitus were incurred 
in or related to service.  The Veteran does report that he 
had some form of hearing loss and tinnitus during service.  
The Veteran's contemporaneous statements, however, indicate 
otherwise.  Again, the Veteran denied any hearing problems 
during his January 1958 separation examination.  The VA 
medical examiner's opinion, noting the Veteran's reported 
history and testing results, indicated that the Veteran's 
current hearing loss and tinnitus is not related to his 
inservice noise exposure.  Further, post-service medical 
records provide that the Veteran did not seek medical 
treatment for his bilateral hearing loss and tinnitus until 
February 2008, for nearly 50 years after service discharge.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  The Board finds that the 
medical evidence outweighs the Veteran's statements offered 
many years after service, and in conjunction with his filing 
a claim for benefits.  The Board finds that the preponderance 
of the evidence is against a nexus between the current 
disability and any incident of service, including in-service 
noise exposure.  Service connection must be denied on a 
direct basis. See Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The only evidence is his separation examination, which shows 
that it had not reached even a level that could be considered 
a disability, much less compensable, as discussed above.  The 
Veteran cannot benefit from this presumption.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
and tinnitus were incurred in or are related to inservice 
noise exposure.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.  

Entitlement to service connection for recurrent tinnitus is 
denied.  



____________________________________________
K.  PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


